DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-6 and 9-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Upon further consideration and consultation, it is agreed that the invention, including a geared architecture power density between about 20 HP/lb and about 125 HP/lb is sufficiently disclosed in the specification, particularly paragraphs [0050]-[0054].  Further, though there are passages in the prior art suggesting the desirability of high power density or of features tending to increase power density in the gearing used in aircraft turbine engines, such as Peterson et al., U. S. Patent 2,936,655 (“Our invention relates to planetary gearing, particularly to planetary reduction gears of high power capacity to weight ratio such as are used in the drive from gas turbine aircraft engines to propellers.”); Woodward et al., U. S. Patent 4,118,007 (“It is an object of the present invention to provide bevel gearing capable of transmitting high horsepowers i.e. 2,000 horsepower and more, the weight of which is relatively low and acceptable for gas turbine .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659